Name: Commission Regulation (EEC) No 2087/92 of 22 July 1992 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  social affairs;  documentation;  miscellaneous industries;  wood industry
 Date Published: nan

 24.7.1992 EN Official Journal of the European Communities L 208/24 COMMISSION REGULATION (EEC) No 2087/92 of 22 July 1992 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EEC) No 1039/92 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate. CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1992. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 110, 28. 4. 1992, p. 42. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. Articles in the form of animals (horses and deer) made of plastics covered with a layer of flock applied by glueing. 3926 40 00 Classification is determined by general rules 1, 3 (b) and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 3926 and 3926 40 00. 2. Beams of oak-wood, cracked for the most part, having a length of 255 to 260 cm, a width of 26 to 28 cm and a thickness of 15 to 17 cm, merely sawn on all sides, not impregnated and without holes. The form and dimensions of these beams are covered by notice No 863 of the International Union of Railways (UIC) (1). 4406 10 00 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 4406 and 4406 10 00. 3. Publication containing information about castles in Belgium, Luxembourg and the Netherlands and their suitability for sightseeing, receptions, conferences and the availability of hotels, restaurants, apartments, golf courses and tourist attractions. The publication includes simple maps showing the location of the castles. 4911 10 00 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature, note 5 to chapter 49 and the wording of CN codes 4911 and 4911 10 00. 4. Sets consisting of a toy clock of plastics with removable cardboard dial (which can be used as a writing board after removal of the dial), a toy eraser and a felt-tip pen. 9503 90 31 Classification is determined by general rules 1, 3 (b) and 6 for the interpretation of the combined nomenclature, note 1 (1) to chapter 96 and the wording of CN codes 9503, 9503 90 and 9503 90 31. 5. Plastic cookie cutters primarily intended as children's toys for cutting out plasticine into the shape of Disney characters. 9503 90 31 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature, note 2 (u) to chapter 39 and the wording of CN codes 9503, 9503 90 and 9503 90 31. 6. Inflatable beach balls of welded plastic sheets, with valve. 9503 90 31 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 9503, 9503 90 and 9503 90 31. The balls cannot be classified in heading 9506 because of their consistency and limited resistence to impact. 7. Play tent for use by children either indoors or outdoors, consisting of a one-piece cover of woven nylon textile fabric, a tubular plastic frame and small metal pegs for anchorage when used outdoors. 9503 90 37 Classification is determined by general rules 1, 3 (b) and 6 for the interpretation of the combined nomenclature, note 1 (t) to section XI and the wording of CN codes 9503, 9503 90 and 9503 90 37. By reason of its size (approximately 110 cm high and 125 cm long when erected) and construction (in particular the absence of guy ropes), it is not considered to be a tent or camping goods and is therefore not excluded from chapter 95 by virtue of note 1 (u) to that chapter. (1) Union Internationale des Chemins de fer.